Citation Nr: 1000975	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-27 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a compensable rating for Henoch-Schonlein 
Purpura, to include the propriety of the reduction from 
10 percent to a noncompensable level for this disability.  

2.  Entitlement to a rating in excess of 30 percent for 
status post kidney transplant, to include the propriety of 
the reduction from 100 percent to 30 percent for this 
disability.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from September 1997 to July 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions of the Department of 
Veterans Affairs Regional Office (RO) in Philadelphia, 
Pennsylvania.  Specifically, by an August 2006 rating action, 
the RO decreased the evaluation for the service-connected 
status post kidney transplant from 100 percent to 30 percent, 
effective from November 1, 2006.  Also, by a September 2007 
decision, the RO decreased the rating for the 
service-connected Henoch-Schonlein Purpura from 10 percent to 
a noncompensable level, effective from January 1, 2008.  
Following receipt of notification of those determinations, 
the Veteran perfected timely appeals with respect to the 
propriety of the rating reductions and the question of the 
current nature and extent of the disabilities.  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

In a February 2002 rating action, the RO in Newark, New 
Jersey granted service connection for Henoch-Schonlein 
Purpura (10%, from July 31, 1999).  Also, by an April 2005 
decision, the Philadelphia RO granted service connection for 
status post kidney transplant, as secondary to the 
service-connected Henoch-Schonlein Purpura (100%, from 
May 18, 2004).  According to the April 2005 determination, 
the rating assigned to the kidney disability was not 
considered to be permanent and was, therefore, subject to a 
future review examination.  

As the RO explained in the decision, a total schedular rating 
would be assigned as of the date of the hospital admission 
for the transplant surgery and would continue with a 
mandatory VA examination one year after hospital discharge.  
38 C.F.R. § 4.115b, Note following Diagnostic Code (DC) 7531 
(which also stipulates that any change in the evaluation 
based upon that or any subsequent examination shall be 
subject to the provisions of § 3.105(e) of this chapter).  

In October 2005, the Veteran underwent a VA examination.  As 
a result of the findings, in December 2005 the Philadelphia 
RO proposed a reduction in the evaluation of the Veteran's 
service-connected status post kidney transplant from 
100 percent to 30 percent.  In an August 2006 rating action, 
the RO effectuated this proposal and reduced the evaluation 
for this disability from 100 percent to 30 percent, effective 
from November 1, 2006.  

Also, in an April 2007 rating action, the RO proposed to 
reduce the evaluation for the service-connected 
Henoch-Schonlein Purpura from 10 percent to a noncompensable 
level.  In September 2007, the RO effectuated this proposal 
and decreased the evaluation for this disability from 
10 percent to a noncompensable level, effective from 
January 1, 2008.  

On appeal, the Veteran contends that reinstatement of the 
originally-assigned ratings for the service-connected kidney 
(100%) and Henoch-Schonlein Purpura (10%) disorders is 
warranted.  Alternatively, he maintains that ratings higher 
than the currently-assigned evaluations for these 
disabilities (30% and 0%, respectively) are necessary.  

VA has certain notice and development obligations in 
processing claims for benefits.  Veterans Claims Assistance 
Act (VCAA).  See Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

Upon receipt of a complete or substantially complete 
application for benefits, the VCAA requires VA to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1)  that is necessary to substantiate 
the claim; (2)  that VA will seek to provide; and (3)  that 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 121 (2004).  

An action to reduce the evaluation of a service-connected 
disability is premised on the receipt of evidence indicating 
that a reduction is warranted.  No "application for 
benefits" need be received in order to initiate the process.  
In addition, 38 C.F.R. § 3.105(e) contains its own 
notification requirements.  In pertinent part, the regulation 
provides that:

[w]here the reduction in evaluation of a 
service-connected disability . . . is 
considered warranted and the lower 
evaluation would result in a reduction . 
. . of compensation payments currently 
being made, a rating proposing the 
reduction . . . will be prepared setting 
forth all material facts and reasons.  
The beneficiary will be notified at his 
or her latest address of record of the 
contemplated action and furnished 
detailed reasons therefor, and will be 
given 60 days for the presentation of 
additional evidence to show that 
compensation payments should be continued 
at their present level.  Unless otherwise 
provided in paragraph (i) of this 
section, if additional evidence is not 
received within that period, final rating 
action will be taken and the award will 
be reduced . . . effective the last day 
of the month in which a 60-day period 
from the date of notice to the 
beneficiary of the final rating action 
expires.  

Id.  Paragraph (i) further provides that VA will inform the 
beneficiary in the advance written notice of the proposed 
action that he or she has the right to a predetermination 
hearing, provided that the request for such hearing is 
received by VA within 30 days from the date of the notice.  
38 C.F.R. § 3.105(i)(1).  If no predetermination hearing is 
requested, final action will be based solely on the evidence 
of record.  38 C.F.R. § 3.105(i)(2).  See also Barger 
v. Principi, 16 Vet. App. 132 (2002) (which held that the 
VCAA was inapplicable due, in part, to the fact that the law 
governing the matter in question contained its own notice 
provisions).  

To the extent that VA's duty to notify is governed by 
38 C.F.R. § 3.105, the Board finds that the notices of the 
proposed rating reductions furnished to the Veteran and his 
representative in December 2005 (pertaining to his kidney 
disability) and in May 2007 (pertaining to his 
Henoch-Schonlein Purpura) in the present case are adequate.  
Those documents informed the Veteran of the contemplated 
action (and the detailed reasons therefor), his right to 
submit additional evidence and to appear at a hearing, and 
the time limits for submission of any additional evidence and 
a request for such a hearing.  

To the extent that the VCAA notice requirements are 
applicable to rating reduction claims, however, the Board 
finds that those criteria have not been satisfied in the 
present appeal.  Significantly, no letter setting forth the 
three basic notification elements for the propriety of the 
rating reduction portions of the Veteran's appeal has been 
issued.  [The VCAA notification letters included in the 
claims folder only address the increased rating portion of 
the Veteran's appeal.]  Pelegrini v. Principi, 18 Vet. 
App. 112, 121 (2004).  A remand is, therefore, necessary, to 
accord the RO, through the AMC, an opportunity to furnish the 
Veteran and his representative a corrective VCAA notification 
letter.  

Further review of the claims folder indicates that, in 
November 2008, the Veteran last underwent a VA examination 
pertinent to his service-connected Henoch-Schonlein Purpura 
and kidney disorders.  In the report of that evaluation, the 
examiner noted that the only current residual of the 
Henoch-Schonlein Purpura that the Veteran sustained in 
service in the late 1990s was kidney failure and the 
resulting complications from the treatment for such problems.  
In addition, the examiner noted that the Veteran's kidney 
functions, at that time, were stable.  

Significantly, however, the examiner did not specifically 
address known residuals of Henoch-Schonlein Purpura that the 
Veteran has been documented as experiencing.  Of particular 
significance in this matter are the facts that the examiner 
acknowledged that he did not have access to, and thus did not 
have an opportunity to review, the Veteran's medical records 
and that such reports document the Veteran's joint pain and 
gastrointestinal problems.  See 38 C.F.R. § 4.88b, DC 6350.  
Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. 
Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder). 

Moreover, although the examiner concluded that the Veteran's 
kidney functions were stable, the physician did not address 
all of the criteria necessary to rate adequately the 
service-connected status post kidney transplant.  See 
38 C.F.R. § 4.115b, DC 7531.  The Veteran should be accorded 
a pertinent VA examination to determine the current nature 
and extent of these service-connected disabilities.  

In addition, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency and must be obtained if 
pertinent).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  Issue to the Veteran a corrective 
VCAA notice letter with regard to 
issues of entitlement to a compensable 
rating for Henoch-Schonlein Purpura, to 
include the propriety of the reduction 
from 10 percent to a noncompensable 
level for this disability, and 
entitlement to a rating in excess of 
30 percent for status post kidney 
transplant, to include the propriety of 
the reduction from 100 percent to 
30 percent for this disability.  The 
notice letter should fully comply with, 
and satisfy, the provisions of the 
VCAA.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 
(2004); VAOPGCPREC 1-2004 (February 24, 
2004); Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Procure copies of records of 
Henoch-Schonlein Purpura and kidney 
treatment that the Veteran may have 
received at the VA Medical Center 
(VAMC) in Philadelphia, Pennsylvania 
since March 2007 and at the VAMC in 
Wilmington, Delaware since October 
2008.  All such available reports 
(which are not duplicates of records 
already contained in the claims file) 
should be associated with the claims 
folder.  

3.  Thereafter, schedule the Veteran 
for a VA examination to determine the 
nature and extent of the 
service-connected Henoch-Schonlein 
Purpura and the service-connected 
status post kidney transplant.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  All indicated studies 
should be conducted.  

All pertinent pathology found on 
examination should be noted in the 
report of the evaluation.  Also, the 
examiner should discuss the frequency 
and severity of any exacerbations of 
the service-connected Henoch-Schonlein 
Purpura that the Veteran may have 
experienced in the past year.  In so 
doing, the examiner should address any 
gastrointestinal problems, joint pain, 
rashes, or other relevant symptoms that 
the Veteran may have had in the past 
year.  

In addition, with regard to the 
service-connected status post kidney 
transplant, the examiner should discuss 
the presence (including extent) or 
absence of edema, a decrease in kidney 
(or other organ) functioning, 
albuminuria with BUN or creatinine, 
lethargy, weakness, anorexia, weight 
loss, and limitation of exertion.  
Also, the examiner should provide the 
Veteran's blood pressure reading and 
should express an opinion as to whether 
the service-connected status post 
kidney transplant requires regular 
dialysis or precludes more than 
sedentary activity.  

4.  Following the completion of the 
above, re-adjudicate the issues of 
entitlement to a compensable rating for 
Henoch-Schonlein Purpura, to include 
the propriety of the reduction from 
10 percent to a noncompensable level 
for this disability, and entitlement to 
a rating in excess of 30 percent for 
status post kidney transplant, to 
include the propriety of the reduction 
from 100 percent to 30 percent for this 
disability.  

If the decisions remain in any way 
adverse to the Veteran, he and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the issues on 
appeal as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2009).  He has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  


